Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP 2016-186105) in view of Fujihira (JP 64-63005) and Dawless et al. (US Patent no. 4,411,747).
 	With regard to claim 1, Okamoto teaches a method and apparatus for producing an electrolytic aluminum, foil (paragraph 1), the method comprising: supplying an electrolytic solution in an electrolytic cell provided with a diaphragm between an anode 
 	Okamoto fails to teach wherein the diaphragm is made of aluminum having a purity of 85.0% or more and has a plurality of pores having an average pore diameter of 100 to 1000 µm; and trapping an impurity by at least one of the plurality of pores of the diaphragm.
 	Fujihira teaches membranes made of aluminum for electrolytic devices, the membranes having a purity of 99.9% or more with numerous fine pores (the desired uniform pore size may be prepared; abstract). These membranes exhibit high strength and high productivity (abstract). One having ordinary skill in the art at the time of filing would have found it obvious to use a diaphragm made of aluminum having a purity of over 85% with a desired pore size in the device of Okamoto because as taught by Fujihira, these membrane exhibit high strength and high productivity in electrolytic devices and one would have a reasonable expectation of success in doing so.
 Even though Okamoto in view of Fujihira fails to explicitly teach “trapping an impurity by at least one of the plurality of pores of the diaphragm”, it has been held by the courts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the porous membrane of the modified Okamoto is capable of trapping an impurity. In fact, 
In addition, it is well known in the art to use membranes for this purpose, as taught by Dawless. Dawless teaches an electrolysis process for obtaining purified aluminum by electrolytically transferring aluminum from the anode area to the cathode through a diaphragm while preventing impurities from passing to the anode area, thereby purifying the aluminum introduced into the chamber (abstract; col. 1, line 61 to col. 2, line 13).
 	With regard to claim 2, the diaphragm of Fujihira is made of aluminum having a purity of 99.9% or more (abstract).
 	With regard to claim 7, Okamoto teaches a method and apparatus for producing an electrolytic aluminum, foil (paragraph 1), comprising: an electrolytic cell in which an electrolytic solution is supplied (paragraphs 3-4, 8-10); an anode and a cathode each to be immersed in the electrolytic solution (paragraphs 8-10); and a diaphragm provided between the anode and the cathode (paragraphs 8-10, 19: a porous/mesh-like member may be arranged alternately between the anode and the cathode to improve ion diffusion on the surface of the anode), and the apparatus depositing an aluminum foil on a surface of the cathode by electrolysis (paragraphs 6, 8, 13, 15).
Okamoto fails to teach wherein the diaphragm is made of aluminum having a purity of 85.0% or more and has a plurality of pores having an average pore diameter of 100 to 1000 µm; and wherein the plurality of pores of the diaphragm is configured to trap an impurity.
 	Fujihira teaches membranes made of aluminum for electrolytic devices, the membranes having a purity of 99.9% or more with numerous fine pores (the desired 
Even though Okamoto in view of Fujihira fails to explicitly teach “trapping an impurity by at least one of the plurality of pores of the diaphragm”, it has been held by the courts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the porous membrane of the modified Okamoto is capable of trapping an impurity. In fact, the membrane of Fujihira acts like a filter (abstract).
In addition, it is well known in the art to use membranes for this purpose, as taught by Dawless. Dawless teaches an electrolysis process for obtaining purified aluminum by electrolytically transferring aluminum from the anode area to the cathode through a diaphragm while preventing impurities from passing to the anode area, thereby purifying the aluminum introduced into the chamber (abstract; col. 1, line 61 to col. 2, line 13).
With regard to claims 11 and 12, Dawless teaches an electrolysis process for obtaining purified aluminum by electrolytically transferring aluminum from the anode area to the cathode through a diaphragm while preventing impurities from passing to the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Fujihira and Dawless as applied to claim 1 above, and further in view of Liu et al. (US Patent Application Publication no. 2010/0297531).
With regard to claim 3, the modified Okamoto teaches all of the features discussed above but fails to disclose wherein the diaphragm is prepared by mixing and sintering an aluminum powder and a substance for forming pores and thereafter removing the substance for forming pores.
Liu teaches a method for producing membranes by mixing and sintering a powder a substance for forming pores and thereafter removing the substance in order to achieve desired textures, pore sizes and thickness (paragraphs 18, 89, 97, 107). It would have been obvious to one having ordinary skill in the art at the time of filing to prepare the membrane of the modified Okamoto by sintering and removing a substance for forming pores, as taught by Liu, in order to achieve desired textures, pore size and thickness with a reasonable expectation of success in doing so. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being obvious over Okamoto in view of Fujihira and Dawless, as applied to claim 1 above, and further in view of Honkawa et al. (US Patent Publication no. 2018/0080134).
inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With regard to claims 4, 5, modified Okamoto teaches all of the features discussed above but fails to disclose wherein the electrolytic solution is a molten salt containing an alkylimidazolium halide or an alkylpyridinium halide and an aluminum halide.
 	Honkawa teaches a method and device for producing electrolytic aluminum foil comprising a molten salt electrolytic solution containing an alkylimidazolium halide/chloride or an alkylpyridinium halide/chloride and an aluminum chloride (paragraphs 9, 24) because the melting point of this mixture decreases depending on the composition and thus, the electrodeposition of aluminum can be carried out in a lower temperature environment (paragraph 24). It would have been obvious to one having ordinary skill in the art to use a molten salt electrolytic solution containing an 
With regard to claim 6, the cathode of Honkawa is made of titanium (paragraph 9); and the anode is made of aluminum having a purity of 95.0 to 99.9% (paragraphs 16-17).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Fujihira and Dawless as applied to claim 1 above, and further in view of Arthur (US Patent Application Publication no. 2015/0140360).
 	With regard to claim 8, the modified Okamoto teaches all of the features discussed above but fails to disclose wherein the diaphragm has a porosity of 80 to 90%.
 	Arthur discloses compositions, layerings, electrodes and methods for making in which porous separators/membranes can be made at a desired porosity (1-100%) in order to manage mass transfer through the membrane (paragraphs 30; 42; 44; 87). It would have been obvious to one having ordinary skill in the art at the time of filing to control the porosity of the membrane of the modified Okamoto as desired (between 1-100%), as taught by Arthur in order to manage mass transfer through the membrane with a reasonable expectation of success in doing so.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach press-molding a mixture of the aluminum powder and the substance for forming
pores at a pressure of 200 to 300 MPa; wherein a temperature of the sintering is raised from room temperature to 665 °C over one hour in a vacuum of less than 10-2 Pa, and wherein the sintering is performed at a temperature of 665 °C for S to 20 minutes.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that the prior art made of record fails to teach “trapping an impurity by at least one of the plurality of pores of the diaphragm”. Therefore, after further search and consideration, a new ground of rejections has been presented in view of Dawless.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794